DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2, 5-8, 17 and 20 are allowed because the prior art of record, individually or in combination, does not teach or suggest “a proportion of the indium is higher than a proportion of gallium in the second oxide semiconductor film” in combination with other limitations as recited in claim 2.
Newly discovered US 2019/0326443 (hereinafter “Suzuki”) appears to be the closest prior art.  Suzuki discloses in Fig. 1 and related text a method for manufacturing a semiconductor device 101 ([0051], lines 1-3 and [0083], lines 1-3) comprising: forming a gate electrode 3 ([0084], lines 1-2); forming a gate insulating film 5 over the gate electrode ([0085], lines 1-2); forming a first oxide semiconductor film 70 over the gate insulating film ([0086], lines 1-5); and forming a second oxide semiconductor film 72 over and in direct contact with the first oxide semiconductor film ([0086], lines 1-5), forming an oxide insulating film 13 over and in direct contact with the second oxide semiconductor film ([0062], lines 1-7 and [0100], lines 1-11), wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is higher than percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the first oxide semiconductor film ([0091]-[0092]), wherein each of the first oxide semiconductor film and the second oxide semiconductor film comprises indium, gallium, and zinc ([0089], lines 1-5), wherein a proportion of the indium (e.g., 1.2) is higher than a proportion of gallium (e.g., 0.8) in the first oxide semiconductor film ([0076], lines 1-8), and wherein the first oxide semiconductor film comprises a region having lower crystallinity than the second oxide semiconductor film ([0056], lines 1-5 and [0089], lines 1-5).  However, Suzuki does not disclose a proportion of the indium is higher than a proportion of gallium in the second oxide semiconductor film.  Rather, Suzuki discloses a proportion of the indium is lower than a proportion of gallium in the second oxide semiconductor film ([0070]-[0072] and [0075]) in order to form the second oxide semiconductor film to be a high-crystalline layer that excels in etching tolerability and barrier properties ([0057] and [0064]).
Claims 3, 9-12, 18 and 21 are allowed because the prior art of record, individually or in combination, does not teach or suggest “percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is higher than or equal to 70% and lower than or equal to 100%” and “a proportion of the indium is higher than a proportion of gallium in the second oxide semiconductor film” in combination with other limitations as recited in claim 3.
Suzuki discloses in Fig. 1 and related text a method for manufacturing a semiconductor device 101 ([0051], lines 1-3 and [0083], lines 1-3) comprising: forming a gate electrode 3 ([0084], lines 1-2); forming a gate insulating film 5 over the gate electrode ([0085], lines 1-2); forming a first oxide semiconductor film 70 over the gate insulating film ([0086], lines 1-5); and forming a second oxide semiconductor film 72 over and in direct contact with the first oxide semiconductor film ([0086], lines 1-5), forming an oxide insulating film 13 over and in direct contact with the second oxide semiconductor film ([0062], lines 1-7 and [0100], lines 1-11), wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the first oxide semiconductor film is higher than or equal to 5% and lower than or equal to 15% ([0091], lines 3-8), wherein each of the first oxide semiconductor film and the second oxide semiconductor film comprises indium, gallium, and zinc ([0089], lines 1-5), wherein a proportion of the indium (e.g., 1.2) is higher than a proportion of gallium (e.g., 0.8) in the first oxide semiconductor film ([0076], lines 1-8), and wherein the first oxide semiconductor film comprises a region having lower crystallinity than the second oxide semiconductor film ([0056], lines 1-5 and [0089], lines 1-5).  However, Suzuki does not disclose percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is higher than or equal to 70% and lower than or equal to 100%, and a proportion of the indium is higher than a proportion of gallium in the second oxide semiconductor film.  Rather, Suzuki discloses percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is higher than 0% and lower than or equal to 20% ([0092]), and a proportion of the indium is lower than a proportion of gallium in the second oxide semiconductor film ([0070]-[0072] and [0075]), in order to form the second oxide semiconductor film to be a high-crystalline layer that excels in etching tolerability and barrier properties ([0057] and [0064]).
Claims 4, 13-16, 19 and 22 are allowed because the prior art of record, individually or in combination, does not teach or suggest “percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is 100%” and “a proportion of the indium is higher than a proportion of gallium in the second oxide semiconductor film” in combination with other limitations as recited in claim 4.
Suzuki discloses in Fig. 1 and related text a method for manufacturing a semiconductor device 101 ([0051], lines 1-3 and [0083], lines 1-3) comprising: forming a gate electrode 3 ([0084], lines 1-2); forming a gate insulating film 5 over the gate electrode ([0085], lines 1-2); forming a first oxide semiconductor film 70 over the gate insulating film ([0086], lines 1-5); and forming a second oxide semiconductor film 72 over and in direct contact with the first oxide semiconductor film ([0086], lines 1-5), forming an oxide insulating film 13 over and in direct contact with the second oxide semiconductor film ([0062], lines 1-7 and [0100], lines 1-11), wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the first oxide semiconductor film is 10% ([0091], lines 3-8), wherein each of the first oxide semiconductor film and the second oxide semiconductor film comprises indium, gallium, and zinc ([0089], lines 1-5), wherein a proportion of the indium (e.g., 1.2) is higher than a proportion of gallium (e.g., 0.8) in the first oxide semiconductor film ([0076], lines 1-8), and wherein the first oxide semiconductor film comprises a region having lower crystallinity than the second oxide semiconductor film ([0056], lines 1-5 and [0089], lines 1-5).  However, Suzuki does not disclose percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is 100%, and a proportion of the indium is higher than a proportion of gallium in the second oxide semiconductor film.  Rather, Suzuki discloses percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is higher than 0% and lower than or equal to 20% ([0092]), and a proportion of the indium is lower than a proportion of gallium in the second oxide semiconductor film ([0070]-[0072] and [0075]), in order to form the second oxide semiconductor film to be a high-crystalline layer that excels in etching tolerability and barrier properties ([0057] and [0064]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811